Title: To Thomas Jefferson from George Jefferson, 8 April 1808
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond. 8th Apl 1808
                  
                  You will receive your account inclosed, made out to the 31th ultimo. balance in favor of G. & J. $: 94.71. 
                  I am Dear Sir Yr. Mt. humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               